Citation Nr: 0616751	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for a bipolar 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Son


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO continued a 50 percent disability rating for 
the veteran's bipolar disorder. The veteran perfected an 
appeal of this rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Additional evidence was submitted to the RO since the last 
Supplemental Statement of the Case was issued in February 
2004, which was not considered in the context of his claim 
for an increased rating for his bipolar disorder.  See 
38 C.F.R. § 19.31.

In this regard, a January 2005 admission report from a 
hospital indicated that the veteran had an altered perception 
of his surroundings and was easily distracted.  These records 
reveal that the veteran had a mental status change and mildly 
impaired decision making abilities, among other things.  The 
records indicate that a psychiatric consult revealed lithium 
toxicity.  Other diagnoses noted included an old cerebral 
vascular accident, diabetes mellitus, bipolar disorder, 
depression, and acute renal failure.  It is unclear from 
these records whether the veteran's bipolar disorder has 
increased in severity, whether his symptoms are related to 
acute lithium toxicity, or are primarily related to other 
causes. 

The veteran has also indicated through his representative 
that his symptoms of bipolar disorder have increased in 
severity.  The Board notes that VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability 
has increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Consequently, the Board concludes that a contemporaneous VA 
examination is needed in order to make an informed decision 
regarding the veteran's current level of functional 
impairment caused by his bipolar disorder.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied. 

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, on remand corrective notice can be 
provided. 
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should provide corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that advises the 
veteran that an effective date will be 
assigned if an increased rating is 
awarded, to include 
an explanation as to the information or 
evidence 
needed to establish such, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for bipolar 
disorder since January 2005.  After 
securing the necessary release, the RO 
should obtain these records.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
current nature and severity of his 
bipolar disorder.  The claims folder 
must be made available to and reviewed 
by the examiner prior to completion of 
the examination.  All clinical findings 
should be reported in detail.  If the 
veteran has multiple disorders causing 
psychiatric symptomatology, the examiner 
should distinguish, if possible, those 
symptoms attributable to the veteran's 
service connected bipolar disorder from 
those due to other causes.  A Global 
Assessment of Functioning (GAF) score 
should be assigned reflecting 
symptomatology of the bipolar disorder.  

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence 
added to the records assembled for 
appellate review.  If the benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished an SSOC, which addresses all 
of the evidence obtained after the 
issuance of the February 2004 SSOC, and 
provides an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


